IN THE SUPREME COURT OF THE STATE OF DELAWARE


JASON FRIEL,                                     §
                                                 §      No. 276, 2014
         Plaintiff-Below,                        §
         Appellant,                              §
                                                 §      Court Below: Superior Court
         v.                                      §      of the State of Delaware
                                                 §      in and for New Castle County
THE HARTFORD FIRE                                §      C.A. No. N13C-05-025 MMJ
INSURANCE COMPANY,                               §
A Connecticut Corporation,                       §
                                                 §
         Defendant-Below,                        §
         Appellee.                               §

                                  Submitted: January 28, 2015
                                   Decided: January 28, 2015

Before STRINE, Chief Justice; HOLLAND and RIDGELY, Justices.

                                           ORDER

         This 28th day of January, 2015, the Court, upon careful consideration of the

parties’ briefs and the record on appeal, has concluded that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its opinion dated May 6, 2014.1

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.


                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice

1
    Friel v. The Hartford Fire Ins. Co., 2014 WL 1813293 (Del. Super. May 6, 2014).